                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

LONNIE L. PARKER #200008,

               Plaintiff,
                                                      File no: 2:17-CV-102
v.
                                                      HON. ROBERT J. JONKER
UNKNOWN KELLER, et al.,

               Defendants.
                                /

                            ORDER APPROVING MAGISTRATE'S
                             REPORT AND RECOMMENDATION

        The Court has reviewed the Report and Recommendation filed by the United States

Magistrate Judge in this action on April 22, 2019 (ECF No. 58). The Report and Recommendation

was duly served on the parties. No objections have been filed under 28 U.S.C. § 636(b)(1)(C).

        ACCORDINGLY, IT IS ORDERED that the Report and Recommendation of the

Magistrate Judge (ECF No. 58) is approved and adopted as the opinion of the Court.

        IT IS FURTHER ORDERED that the Trinity Defendant’s motion to quash service and

Dismiss for Insufficient Service of Process (ECF No. 48) is GRANTED IN PART AND DENIED

IN PART. The motion to quash service is GRANTED. The motion to dismiss the complaint with

prejudice is DENIED.

        IT IS FURTHER ORDERED that TKC Holdings, Inc. shall provide the U.S. Marshals with

the last known addresses of Defendants Keller and Lovin and notify the Court when it has done so.

        IT IS FURTHER ORDERED that the deadline to serve the complaint shall be extended

ninety (90) days after TKC Holdings, Inc. has notified the Court that it has provided the information

to the U.S. Marshals.

Date:   May 15, 2019                          /s/ Robert J. Jonker
                                              ROBERT J. JONKER
                                              CHIEF UNITED STATES DISTRICT JUDGE
